THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR

WAVE WIRELESS CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.





 

WAVE WIRELESS CORPORATION



 

SECURED PROMISSORY NOTE



 

U.S. $100,000 Los Angeles, California

Date of Issuance: [____ __, 2007]

Date of Maturity: [Date that is One Year from Issuance]



 

FOR VALUE RECEIVED

, the undersigned, Wave Wireless Corporation, a Delaware corporation (the
"Company"), hereby promises to pay to the order of SDS Capital Group SPC, Ltd.
or any future permitted holder of this secured promissory note (the "Payee"), at
the principal office of the Payee set forth herein, or at such other place as
the holder may designate in writing to the Company, the principal sum of up to
One Hundred Thousand Dollars (U.S. $100,000), or such other amount as may be
outstanding hereunder, together with all accrued but unpaid interest, in such
coin or currency of the United States of America as at the time shall be legal
tender for the payment of public and private debts and in immediately available
funds, as provided in this secured promissory note (the "Note"). This Note shall
become effective upon the effective date of the Company's plan of
reorganization.





Principal and Interest Payments.

(a) The Company shall repay in full the entire principal balance then
outstanding under this Note on the first to occur (the "Maturity Date") of: (i)
[Date that is One Year from Issuance]; or (ii) the acceleration of the
obligations as contemplated by this Note.

Interest on the outstanding principal balance of this Note shall accrue at a
rate of fifteen percent (15%) per annum and shall be payable on a monthly basis
on the first business day of each month. Interest on the outstanding principal
balance of this Note shall be computed on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days.

At the Company's sole option, the Company may prepay the outstanding principal
amount of this Note plus all accrued and unpaid interest at any time prior to
the Maturity Date without penalty.

Notwithstanding any other provisions of this Note, in no event shall the amount
of interest payable hereon exceed the maximum amount of interest permitted to be
charged or payable hereon by applicable law.

Whenever any payment to be made shall be due on a Saturday, Sunday or a public
holiday under the laws of the State of New York, such payment may be due on the
next succeeding business day and such next succeeding day shall be included in
the calculation of the amount of accrued interest payable on such date.

Security Interest

. To secure the prompt payment and performance by the Company of its obligations
under this Note, the Company has entered into a security agreement with Payee
(the "Security Agreement"), pursuant to which the Company pledges, conveys,
hypothecates, transfers and assigns to Payee and grants to Payee a continuing
first priority security interest in all of the assets of the Company
(collectively, the "Collateral").



Representations and Warranties of the Company

. The Company represents and warrants to the Payee as follows:



The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.

This Note has been duly authorized, validly executed and delivered on behalf of
the Company and is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors' rights generally, and the Company has
full power and authority to execute and deliver this Note and to perform its
obligations hereunder.

The execution, delivery and performance of this Note will not (i) conflict with
or result in a breach of or a default under any of the terms or provisions of
any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, or (ii) result in a
violation of any material provision of any law, statute, rule, regulation, or
any existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets.

Subject to approval of the Company's plan of reorganization without any right to
appeal, no consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Note.

The payment by SDS Capital Group SPC, Ltd. of One Hundred Thousand Dollars (U.S.
$100,000) by wire on [_______ __, 2007] to the Company is full consideration for
performance of the Company's obligations under the terms of this Note.

Covenants

. The Company covenants to the Payee that, so long as the Company has or may
have any obligation under this Note:



The Company will notify the Payee immediately upon the occurrence of an Event of
Default;

The Company will use the proceeds of this Note only for the purposes disclosed
to Payee; and will not use the proceeds of this Note in any manner that would
cause such borrowing or the application of such proceeds to violate any
applicable law, rule or regulation;

Other than the first priority security interest in the Collateral in favor of
the Payee created hereby, the Company will not create or permit to subsist any
mortgage, lien, charge, security interest, assignment or other encumbrance
whatsoever in or over any of the Collateral delivered or transferred to the
Company pursuant to this Note; and

The Company (i) will not sell, transfer, grant any option with respect to or
otherwise dispose of any of its right, title or interest in respect of any of
the Collateral delivered or transferred to the Payee pursuant to this Note, and
(ii) shall continue to pay all lawful claims (including income taxes) due in
respect of the Collateral.

Events of Default

. The occurrence of any of the following events shall be an "
Event of Default
" under this Note:



the Company shall fail to make the payment of any amount of any principal
outstanding for a period of three (3) business days after the date such payment
shall become due and payable hereunder; or

the Company shall fail to make any payment of interest for a period of three (3)
business days after the date such interest shall become due and payable
hereunder; or

any representation, warranty or certification made by the Company herein or in
any certificate or financial statement shall prove to have been false or
incorrect or breached in a material respect on the date as of which made; or

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or its debts, or of a substantial part of their assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; and

The Company shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (d) of this
Section 4, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for itself or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

Upon the occurrence and during the continuance of an Event of Default, Payee
will have the option, with or without notice to the Company, of taking any or
all of the following actions: (i) declaring the loan, together with unpaid
accrued interest thereon, and any or all other amounts payable to Payee under
this Note or otherwise to be immediately due and payable and the Company shall
immediately repay the obligations in full and/or (ii) exercising its rights and
remedies against the Collateral, including, without limitation, (a) all of the
rights and remedies of a secured party under the Uniform Commercial Code or
under other applicable law, (b) the right to take immediate possession of the
Collateral, (c) selling or otherwise disposing of all or any Collateral in its
then condition in any manner the Payee deems advisable, and (d) exercising all
other legal and equitable rights to which the Payee may be entitled; all of
which rights and remedies shall be cumulative and shall be in addition to any
other rights or remedies set forth in this Note and the Security Agreement, and
none of which shall be exclusive. The Company shall be responsible for all costs
incurred by the Payee in realizing the Collateral upon the occurrence of an
Event of Default.

Replacement

. Upon receipt of a duly executed, notarized and unsecured written statement
from the Payee with respect to the loss, theft or destruction of this Note (or
any replacement hereof), and without requiring an indemnity bond or other
security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Company shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.



Parties in Interest, Transferability

. This Note shall be binding upon the Company and its successors and assigns and
the terms hereof shall inure to the benefit of the Payee and its successors and
permitted assigns. This Note may be transferred or sold, subject to the
provisions of Section 16 of this Note, or pledged, hypothecated or otherwise
granted as security by the Payee.



Amendments

. This Note may not be modified or amended in any manner except in writing
executed by the Company and the Payee.



Notices

. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.



Address of the Payee: SDS Capital Group SPC, Inc.

c/o SDS Management, LLC

53 Forest Avenue, Suite 201

Old Greenwich, CT 06870

Attention: Steve Derby

Tel. No.: (203) 967-5850

Fax No.: (203) 967-5851



Address of the Company: Wave Wireless Corporation

6080 Center Drive

Los Angeles, CA 90045

Attention: Chief Restructuring Officer

Tel. No.: (310) 242-5698

Fax No.: (310) 242-6129

 

Governing Law

. This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, without giving effect to the choice of law
provisions. This Note shall not be interpreted or construed with any presumption
against the party causing this Note to be drafted.



Headings

. Article and section headings in this Note are included herein for purposes of
convenience of reference only and shall not constitute a part of this Note for
any other purpose.



Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief

. The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.



Failure or Indulgence Not Waiver

. No failure or delay on the part of the Payee in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.



Enforcement Expenses

. The Company agrees to pay all costs and expenses of enforcement of this Note,
including, without limitation, reasonable attorneys' fees and expenses.



Binding Effect

. The obligations of the Company and the Payee set forth herein shall be binding
upon the successors and assigns of each such party, whether or not such
successors or assigns are permitted by the terms hereof.



Compliance with Securities Laws

. The Payee of this Note acknowledges that this Note is being acquired solely
for the Payee's own account and not as a nominee for any other party, and for
investment, and that the Payee shall not offer, sell or otherwise dispose of
this Note other than in compliance with the laws of the United States of America
and as guided by the rules of the Securities and Exchange Commission. This Note
and any Note issued in substitution or replacement therefore shall be stamped or
imprinted with a legend in substantially the following form:



"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR WAVE WIRELESS CORPORATION SHALL
HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."



Severability

. The provisions of this Note are severable, and if any provision shall be held
invalid or unenforceable in whole or in part in any jurisdiction, then such
invalidity or unenforceability shall not in any manner affect such provision in
any other jurisdiction or any other provision of this Note in any jurisdiction.



Company Waivers

. Except as otherwise specifically provided herein, the Company and all others
that may become liable for all or any part of the obligations evidenced by this
Note, hereby waive presentment, demand, notice of nonpayment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Company liable for the payment of this Note, AND DO HEREBY
WAIVE TRIAL BY JURY.



No delay or omission on the part of the Payee in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Payee, nor shall any waiver by the Payee
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF,

the Company has executed and delivered this Note as of the date first written
above.





 

WAVE WIRELESS CORPORATION



 

By: /s/ Daniel W. Rumsey________

Name: Daniel W. Rumsey

Title: Chief Restructuring Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 